United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-1824
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Anthony Scott,                          *
                                        *      [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: August 30, 2006
                                Filed: September 5, 2006
                                 ___________

Before RILEY, COLLOTON, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

       While Anthony Scott (Scott) was serving the supervised release portion of his
federal sentence on a bank-robbery conviction, the district court1 revoked supervised
release and sentenced him to serve 8 months in prison and 24 additional months of
supervised release. Scott appeals, arguing for the first time that the court erred by
imposing additional supervised release because, under the law in effect in the
jurisdiction where he was sentenced when he committed his original offense in May



      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
1994,2 a revocation sentence including both imprisonment and additional supervised
release was not permissible.

       The district court did not commit error, plain or otherwise, in imposing a
revocation sentence that included both imprisonment and additional supervised
release, because at the time of Scott’s offense, 18 U.S.C. § 3583(e)(3) authorized such
a revocation sentence. See Johnson v. United States, 529 U.S. 694, 702, 713 (2000).
Accordingly, we affirm the judgment of the district court, and we grant counsel’s
motion to withdraw.
                         ______________________________




      2
         Scott was sentenced in December 1994, in the Eastern District of Washington,
to 140 months in prison and 3 years of supervised release. Jurisdiction over Scott was
later transferred to the Western District of Missouri.

                                         -2-